Exhibit 10.2

SECOND AMENDED AND RESTATED

SPECIALIZED EQUIPMENT EXPORT FACILITY

MASTER REVOLVING NOTE

(Multi-Currency)

 

US$3,000,000.00

      

Toronto, Ontario

      

November 13, 2013        

ON THE MATURITY DATE, FOR VALUE RECEIVED, the undersigned, MANITEX LIFTKING,
ULC, an Alberta corporation (“Borrower”), promises to pay to the order of
COMERICA BANK (“Bank”), a Texas banking association and authorized foreign bank
under the Bank Act (Canada) at Bank’s office located at Suite 2210, South Tower,
Royal Bank Plaza, 200 Bay Street, Toronto, Ontario, M5J 2J2, or to such other
office(s) as Bank may designate in writing from time to time, in lawful currency
of Canada, the principal sum of THREE MILLION UNITED STATES DOLLARS
(US$3,000,000.00), or the Equivalent Amount in Canadian Dollars, or so much of
said sum as has been advanced and is then outstanding under this Note, together
with interest thereon and fees as hereinafter set forth.

This Note is a note under which Advances, repayments and re-Advances may be made
from time to time, subject to the terms and conditions of this Note; provided,
however, in no event shall Bank be obligated to make any Advances or re-Advances
hereunder (notwithstanding anything expressed or implied herein or elsewhere to
the contrary, including, without limit, if Bank supplies Borrower with a
borrowing formula) in the event that any Default, or any condition or event
which, with the giving of notice or the running of time, or both, would
constitute a Default, shall have occurred and be continuing or exist.

Advances hereunder are available in Canadian Dollars by way of Canadian
Prime-based Advances and Advances hereunder are available in US Dollars by way
of US Prime-based Advances.

Accrued and unpaid interest on the unpaid balance of each outstanding Canadian
Prime-based Advance and US Prime-based Advance, as applicable, hereunder shall
be payable monthly, in arrears, on the first Business Day of each month, until
maturity (whether stated herein, by acceleration or otherwise). Interest
hereunder shall be computed on the basis of a year of 365 days for Canadian
Prime-based Advances and US Prime-based Advances, and shall be assessed for the
actual number of days elapsed, and in such computation, effect shall be given to
any change in the Applicable Interest Rate as a result of any change in the
Canadian Prime Rate or the US Prime Referenced Rate on the date of each such
change.

Principal payments in the amount of the Aggregate Contract Advances, together
with all accrued interest thereon, of each Guaranteed Contract shall be due and
payable in full upon the earlier of (i) the Scheduled Payment Date, or (ii) the
termination (whether by maturity or acceleration) of the EDC Guarantee with
respect to such Guaranteed Contract.

All payments to be made by Borrower to Bank under or pursuant to this Note shall
be in immediately available funds, without setoff or counterclaim, and in the
event that any payments submitted hereunder are in funds not available until
collected, said payments shall continue to bear interest until collected.
Payments in respect of Advances in US Dollars shall be made in US Dollars and
payments in respect of Advances in Canadian Dollars shall be made in Canadian
Dollars. Borrower hereby authorizes Bank to charge any account(s) of Borrower
with Bank for any and all sums due hereunder, when due in accordance with the
terms hereof.

From and after the occurrence and during the continuance or existence of any
Default hereunder, the Indebtedness (as defined below) outstanding under this
Note shall bear interest at a per annum rate of three percent (3%) above the
otherwise Applicable Interest Rate, which interest, in any case, shall be
payable upon demand. In addition to the foregoing, a late payment charge equal
to five percent (5%) of each late payment hereunder may be charged on any
payment not received by Bank within ten (10) calendar days after the payment due
date therefor, but acceptance of payment of any such charge shall not constitute
a waiver of any Default hereunder.

Borrower shall pay to Bank on or before the date of this Note, a commitment fee
of US$15,000, which fee shall be fully earned and non-refundable.

The amount and date of each Advance, its Applicable Interest Rate and the amount
and date of any repayment shall be noted on Bank’s records, which records shall
be conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve Borrower of its obligations to repay Bank all amounts payable
by Borrower to Bank under or pursuant to this Note, when due in accordance with
the terms hereof.



--------------------------------------------------------------------------------

Borrower may request an Advance hereunder upon the delivery to Bank of a Request
for Advance executed by an authorized officer of Borrower, subject to the
following:

 

  (a)

no Default, and no condition or event which, with the giving of notice or the
running of time, or both, would constitute a Default, shall have occurred and be
continuing or exist under this Note;

 

  (b)

Bank shall have received, reviewed and approved the applicable contract and any
amendments thereto;

 

  (c)

either (i) the Request for Advance must be submitted to Bank at least 45 days
prior to the expiration of the EDC Guarantee, or (ii) Bank has received
confirmation from EDC that the EDC Guarantee will remain effective with respect
to the requested Advance until the Scheduled Payment Date;

 

  (d)

each such Request for Advance shall set forth the information required on the
Request for Advance form annexed hereto as Exhibit “A” including but not limited
to a copy of the applicable Guaranteed Contract, together with any amendments
thereto, with a listing (including date and amount of such Advance) of all
Advances under the applicable Guaranteed Contract obtained as of the date of the
Request for Advance, the detailed calculations of all costs of material and
labour costs, together with invoices, receipts and applicable account payable
debits, Borrower’s confirmation of the maturity date of the EDC Guarantee then
in effect and the estimated completion date of the Guaranteed Contract;

 

  (e)

each such Request for Advance shall be delivered to Bank by 11:00 a.m. (Toronto,
Ontario time) on the proposed date of Advance in the case of Canadian
Prime-based Advances and US Prime-based Advances;

 

  (f)

in addition to the limits provided herein, the maximum amount of any Request for
Advance shall not exceed the lesser of (i) the Equipment Formula Amount as of
the date of determination, and (ii) together with all outstanding Advances, the
Maximum Amount;

 

  (g)

an Advance outstanding in one currency cannot be converted to an Advance in
another currency; and

 

  (h)

a Request for Advance, once delivered to Bank, shall not be revocable by
Borrower; provided, however, as aforesaid, Bank shall not be obligated to make
any Advance under this Note.

Borrower may prepay all or any part of the outstanding balance of any Canadian
Prime-based Advance or US Prime-based Advance under this Note at any time. Any
prepayment made in accordance with this paragraph shall be without premium or
penalty.

In the event that any payment under this Note becomes due and payable on any day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and, to the extent applicable, interest shall continue
to accrue and be payable thereon during such extension at the rates set forth in
this Note.

The obligation of Borrower to make payment of the principal of and interest on
this Note and any other amounts payable hereunder in the currency specified for
such payment hereunder shall not be discharged or satisfied by any tender, or
any recovery pursuant to any judgment, which is expressed in or converted into
any other currency, except to the extent that such tender or recovery shall
result in the actual receipt by Bank of the full amount of the particular
currency expressed to be payable herein. Bank shall, using all amounts obtained
or received from Borrower pursuant to any such tender or recovery in payment of
principal of and interest hereunder, promptly purchase the applicable currency
at the most favourable spot exchange rate determined by Bank to be available to
it at such time. The obligation of Borrower to make payments in a particular
currency shall be enforceable as an alternative or additional cause of action
solely for the purpose of recovering in the applicable currency the amount, if
any, by which such actual receipt shall fall short of the full amount of the
currency expressed to be payable herein.

All payments to be made by Borrower under this Note shall be made without
set-off or counterclaim and without deduction for or on account of any present
or future withholding or other taxes of any nature imposed by any governmental
authority or of any political subdivision thereof or any federation or
organization of which such governmental authority may at the time of payment be
a member, unless Borrower is compelled by law to make payments subject to such
tax. In such event, Borrower shall (i) pay to Bank, for the account of Bank,
such additional amounts as may be necessary to ensure that Bank receives a net
amount equal to the full amount which would have been receivable under this Note
had payment not been made subject to such tax, and (ii) send to Bank such
certificates or certified copies of receipts as Bank shall reasonable require as
proof of the payment by Borrower of any such taxes payable by Borrower. As used
herein, the term “tax”, “taxes” and “taxation” includes all existing taxes,
levies, imposts, duties, charges, fees, deductions and withholdings and any
restrictions or conditions resulting in a charge, together with interest thereon
and fines and penalties with respect thereto, which may be imposed by reason of
any violation or default with respect to the law regarding such tax, assessed as
a result of or in connection with any Advances hereunder or the indebtedness of
Borrower under this Note, or the payment or delivery of funds into or out of any
jurisdiction other than Canada.



--------------------------------------------------------------------------------

If at any time and for any reason, the sum of the aggregate Advances hereunder
to Borrower outstanding exceeds (or taking into account any Request for Advance,
would exceed) the lesser of (i) the Equipment Formula Amount, or (ii) the
Maximum Amount or the Equivalent Amount in US Dollars, Borrower shall, upon
demand by Bank, until the necessary reductions of indebtedness under this
paragraph have been fully made, repay the indebtedness outstanding hereunder
and/or reduce any Requests for Advances submitted (or to be submitted) by
Borrower in respect of such Advances, by the amount of such excess, to the full
extent thereof. Any reduction of indebtedness required under this paragraph
shall be accompanied by such other amounts as may be payable by Borrower to Bank
under this Note as a result of such reductions.

If any Change in Law shall: (a) subject Bank to any tax, duty or other charge
with respect to this Note or any Indebtedness hereunder, or shall change the
basis of taxation of payments to Bank of the principal of or interest under this
Note or any other amounts due under this Note in respect thereof (except for
changes in the rate of tax on the overall net income of Bank imposed by the
jurisdiction in which Bank’s principal executive office is located); or
(b) impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank, or shall impose on Bank or
the foreign exchange and interbank markets any other condition affecting this
Note or the Indebtedness outstanding hereunder; and the result of any of the
foregoing is to increase the cost to Bank of maintaining any part of the
Indebtedness hereunder or to reduce the amount of any sum received or receivable
by Bank under this Note by an amount deemed by the Bank to be material, then the
undersigned shall pay to Bank, within fifteen (15) days of the undersigned’s
receipt of written notice from Bank demanding such compensation, such additional
amount or amounts as will compensate Bank for such increased cost or reduction.
A certificate of Bank, prepared in good faith and in reasonable detail by Bank
and submitted by Bank to the undersigned, setting forth the basis for
determining such additional amount or amounts necessary to compensate Bank shall
be conclusive and binding for all purposes, absent manifest error.

In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by Bank (or any corporation
controlling Bank), and Bank determines that the amount of such capital is
increased by or based upon the existence of any obligations of Bank hereunder or
the making or maintaining any Advances hereunder, and such increase has the
effect of reducing the rate of return on Bank’s (or such controlling
corporation’s) capital as a consequence of such obligations or the making or
maintaining of such Advances hereunder to a level below that which Bank (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy), then Borrower
shall pay to Bank, within fifteen (15) days of Borrower’s receipt of written
notice from Bank demanding such compensation, additional amounts as are
sufficient to compensate Bank (or such controlling corporation) for any increase
in the amount of capital and reduced rate of return which Bank reasonably
determines to be allocable to the existence of any obligations of Bank hereunder
or to the making or maintaining any Advances hereunder. A certificate of Bank as
to the amount of such compensation, prepared in good faith and in reasonable
detail by Bank and submitted by Bank to Borrower, shall be conclusive and
binding for all purposes absent manifest error in computation.

This Note and any other indebtedness and liabilities of any kind of Borrower to
Bank, and any and all modifications, renewals or extensions thereof, whether
joint or several, contingent or absolute, direct or indirect, now existing or
later arising, and however evidenced (collectively the “Indebtedness”), are
secured by and Bank is granted a security interest in all items at any time
deposited in any account of Borrower with Bank and by all proceeds of these
items (cash or otherwise), all account balances of Borrower from time to time
with Bank, by all property of Borrower from time to time in the possession of
Bank, and by any other collateral, rights and properties described in each and
every mortgage, security agreement, pledge, assignment and other security or
collateral agreement which has been, or will at any time(s) later be, executed
by Borrower, or others, to or for the benefit of Bank (collectively the
“Collateral”).

If (a) Borrower or any guarantor under a guarantee of all or part of the
Indebtedness (a “guarantor”) fail(s) to pay this Note, or any part thereof, or
any of the Indebtedness when due, by maturity, acceleration or otherwise, or
fail(s) to pay any Indebtedness owing on a demand basis upon demand; or
(b) Borrower or any guarantor fail(s) to comply with any of the terms or
provisions of any agreement between Borrower or any guarantor and Bank; or
(c) Borrower or any guarantor become(s) the subject of a voluntary or
involuntary proceeding in bankruptcy, or a reorganization, arrangement or
creditor composition proceeding, which is not dismissed or stayed within 30 days
(if a business entity) cease(s) doing business as a going concern, (if a natural
person) die(s) or become(s) incompetent, (if a partnership) dissolve(s) or any
general partner of it dies, becomes incompetent or becomes the subject of a
bankruptcy proceeding, or (if a corporation or a limited liability company) is
the subject of a dissolution, merger or consolidation; or (d) any warranty or
representation made by Borrower or any guarantor in connection with this Note or
any of the Indebtedness shall be discovered to be untrue or incomplete in any
material respect; or (e) there is any termination, notice of termination, or
breach of any guarantee, pledge, collateral assignment or subordination
agreement relating to all or any part of the Indebtedness; or (f) there is any
failure by Borrower or any guarantor to pay, when due, any of its indebtedness
(other than to Bank), or in the observance or performance of any term, covenant
or condition in any document evidencing, securing or relating to such
indebtedness and such indebtedness has been accelerated; or (g) there is filed
or issued a levy or writ of attachment or garnishment or other like judicial
process upon Borrower or any guarantor or any of the Collateral for any amount
in excess of C$500,000 including, without limit, any accounts of Borrower or any
guarantor with Bank, then Bank, upon the occurrence and



--------------------------------------------------------------------------------

at any time during the continuance or existence of any of these conditions or
events (each a “Default”), may at its option and without prior notice to
Borrower, declare any or all of the Indebtedness to be immediately due and
payable (notwithstanding any provisions contained in the evidence of it to the
contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by Bank to Borrower, charge interest
at the default rate provided in the document evidencing the relevant
Indebtedness, and exercise any one or more of the rights and remedies granted to
Bank by any agreement with Borrower or which are granted to Bank under
applicable law, or otherwise.

Borrower waives presentment, demand, protest, notice of dishonour, notice of
demand or intent to demand, notice of acceleration or intent to accelerate, and
all other notices, and agrees that no extension or indulgence to Borrower, or
release, substitution or nonenforcement of any security, or release or
substitution of any guarantor or any other party, whether with or without
notice, shall affect the obligations of Borrower. Borrower agrees that Bank has
the right to sell, assign, or grant participations, or any interest, in any or
all of the Indebtedness, and that, in connection with such right, but without
limiting its ability to make other disclosures to the full extent allowable,
Bank may disclose all documents and information which Bank now or later has
relating to Borrower and the Indebtedness. Borrower agrees that Bank may provide
information relating to this Note or relating to Borrower to Bank’s parent,
affiliates, subsidiaries and service providers.

The undersigned agrees to pay or reimburse to Bank, or any other holder or owner
of this Note, on demand, for any and all costs and expenses of Bank (including,
without limit, court costs, legal expenses and reasonable attorneys’ fees,
whether inside or outside counsel is used, whether or not suit is instituted,
and, if suit is instituted, whether at the trial court level, appellate level,
in a bankruptcy, probate or administrative proceeding or otherwise ) incurred in
connection with the preparation, execution, delivery, amendment, administration,
and performance of this Note and the related documents, or incurred in
collecting or attempting to collect this Note or the Indebtedness, or incurred
in any other matter or proceeding relating to this Note or the Indebtedness.

Borrower acknowledges and agrees that there are no contrary agreements, oral or
written, establishing a term of this Note and agrees that the terms and
conditions of this Note may not be amended, waived or modified except in a
writing signed by a duly authorized officer of Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. If any provision of this Note is unenforceable in whole or part for any
reason, the remaining provisions shall continue to be effective. THIS NOTE SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF
ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

If this Note is signed by two or more parties, the obligations and undertakings
under this Note shall be that of all and any two or more jointly and also of
each severally. This Note shall bind Borrower and Borrower’s respective heirs,
personal representatives, successors and assigns, and this Note shall enure to
the benefit of Bank’s and Bank’s successors and assigns.

Payment of interest, as required hereunder, shall be deemed to be an
acknowledgment by the Borrower of its continuing liability for the principal of
and interest due under this Note.

For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Note and any related documents are equivalent, are the rates so calculated
multiplied by the actual number of days in the calendar year and divided by 365
(or 366 days in the case of leap years).

For the purposes of this Note, the following terms have the following meanings:

“Advance” means a borrowing requested by Borrower and made by Bank under this
Note, including any refunding of an outstanding Advance as the same type of
Advance or the conversion of any such outstanding Advance to another type of
Advance, and shall include a Canadian Prime-based Advance, US Prime-based
Advance and the issuance of L/Cs.

“Aggregate Contract Advances” means the aggregate of all Advances made by Bank
to Borrower during the term of the Guaranteed Contract from the date of the
Guaranteed Contract through to the completion of the Guaranteed Contract and
delivery of the goods to the applicable account debtor.

“Applicable Interest Rate” means the Canadian Prime Rate or the US Prime-based
Rate, as selected by Borrower from time to time, or as otherwise determined in
accordance with the terms and conditions of this Note.

“Applicable Margin” means (i) with respect to Advances bearing interest at the
Canadian Prime Rate, 0.50%; and (ii) with respect to Advances bearing interest
at the US Prime Referenced Rate, 0.0%.

“Business Day” means any day other than a Saturday, Sunday or holiday on which
Bank is open for all or substantially all of its domestic and international
commercial banking business (including dealings in foreign exchange) in Toronto,
Ontario, and, in



--------------------------------------------------------------------------------

respect of notices and determinations relating to the Daily Adjusting LIBOR
Rate, also a day on which dealings in US Dollar deposits are also carried on in
the London interbank market and on which banks are open for business in London,
England and in Detroit, Michigan, USA.

“Canadian Dollars” and the sign “C$” means the lawful money of Canada.

“Canadian Prime-based Advance” means an Advance which bears interest at the
Canadian Prime-based Rate.

“Canadian Prime-based Rate” means for any day, that rate of interest which is
equal to the sum of the Canadian Prime Rate plus the Applicable Margin.

“Canadian Prime Rate” means the per annum interest rate announced from time to
time by Bank as being a reference rate then in effect for determining interest
rates on Canadian Dollar denominated commercial loans made by it in Canada,
which rate is not necessarily the lowest rate on loans made by Bank at such
time.

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines. For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the date
hereof, and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or implemented.

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the quotient of the following:

(a) for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month,
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical), on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be agreed upon by Bank and Borrower, or, in the absence of such
agreement, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Bank is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or soon thereafter as
practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the principal amount of the US Dollar Advance which is to
bear interest at such Daily Adjusting LIBOR Rate and for a period of one
(1) month;

divided by

(b) a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate
on such day at which Bank is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Bank is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

“EDC” means Export Development Canada, a corporation established by an Act of
the Parliament of Canada.

“EDC Guarantee” means the guarantee provided by EDC under their export guarantee
program which guarantee is in full force and effect with a scheduled maturity
date more than 45 days after the date of the first Request for Advance submitted
for a Guaranteed Contract for which no previous Request for Advance was
submitted.



--------------------------------------------------------------------------------

“Equipment Formula Amount” means, without duplication, 90% of the aggregate
total of costs of material plus labour costs for the Financed Goods as of the
period of determination as evidenced by applicable invoices, receipts and
account payable debit reports, provided such amount does not exceed 90% of the
total purchase price provided in the applicable Guaranteed contract at any time.

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted on the Reuters Monitor Screen (Page BOFC
or such other Page as may replace such Page for the purpose of displacing such
exchange rates) on such date or, if such date is not a Business Day, on the
Business Day immediately preceding such date of determination, or at such other
rate as may have been agreed in writing between Borrowers and Bank.

“Financed Goods” means the goods which are the subject of the applicable
Guaranteed Contract.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).

“Guaranteed Contract” means a contract for the manufacture of specialized
transporters or other equipment for export from Canada which is guaranteed by
the EDC Guarantee.

“Letter Agreement” means that certain amended and restated letter agreement by
and between Borrower and Bank, dated as of even date herewith, as amended,
modified or restated from time to time.

“Loan Documents” has the meaning ascribed thereto on the Letter Agreement.

“Maturity Date” means the day which is July 1, 2015.

“Maximum Amount” means US$3,000,000 of the Equivalent Amount in Canadian
Dollars.

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Service or such other page as may replace that page on
that service for the purpose of displaying bid quotations for bankers’
acceptances of Schedule I banks.

“Request for Advance” means a Request for Advance issued by Borrower under this
Note in the form annexed to this Note as Exhibit “A”.

“Scheduled Payment Date” means the date corresponding to (i) sixty (60) days
after the Borrower ships the Financed Goods to, or as directed by, the purchaser
of the Financed Goods, or (ii) five (5) Business Days after the Borrower
receives payment in full for such Financed Goods.

“US Dollars” and the sign “US$” means the lawful money of the United States of
America.

“US Prime-based Advance” shall mean an Advance which bears interest at the US
Prime-based Rate.

“US Prime-based Rate” means for any day, that rate of interest which is equal to
the sum of the US Prime Referenced Rate plus the Applicable Margin.

“US Prime Rate” means the annual rate of interest announced from time to time by
Bank as being its reference rate then in effect for determining rates on US
Dollar denominated commercial loans made by it in Canada, which rate is not
necessarily the lowest rate on loans made by Bank at such time.

“US Prime Referenced Rate” means, for any day, a per annum interest rate which
is equal to the US Prime Rate in effect on such day, but in no event and at no
time shall the US Prime Referenced Rate be less than the sum of the Daily
Adjusting LIBOR Rate for such day plus two and one-half percent (2.50%) per
annum. If, at any time, Bank determines that it is unable to determine or
ascertain the Daily Adjusting LIBOR Rate for any day, the US Prime Referenced
Rate for each such day shall be the US Prime Rate in effect at such time, but
not less than two and one-half percent (2.50%) per annum.



--------------------------------------------------------------------------------

No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Agreement
are cumulative and not exclusive of any right or remedies which Bank would
otherwise have, whether by other instruments or by law.

BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY MAY BE WAIVED.
EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL
BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING
THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE
INDEBTEDNESS HEREUNDER.

Borrower acknowledges that this Note is issued, delivered and accepted in
Toronto, Ontario and any approval or extension of credit pursuant to this Note
is extended by Bank from its office in Toronto, Ontario.

The indebtedness evidenced by this Note is in renewal, extension and
modification, but not in extinguishment or novation, of the indebtedness
evidenced by that certain specialized equipment export master revolving
promissory note dated January 31, 2013 in the original principal amount of Two
Million US Dollars (US$2,000,000), executed by the Borrower and payable to the
order of Bank.

 

MANITEX LIFTKING, ULC

 

By:

 

/s/ David H. Gransee

 

Its:

 

Vice President



--------------------------------------------------------------------------------

EXHIBIT “A”

REQUEST FOR ADVANCE

 

TO:

COMERICA BANK (the “Bank”)

The undersigned, MANITEX LIFTKING, ULC, an Alberta corporation (“Borrower”),
hereby requests the Bank to make a(an)                      Advance under the
Second Amended and Restated Specialized Equipment Export Master Revolving Note
dated as of November     , 2013 in the principal amount of Three Million US
Dollars (US$3,000,000) made by Borrower to Bank (the “Note”), pursuant to the
following terms:

Export Development Canada Guarantee Maturity Date:                     

Scheduled delivery date of financed Goods:                     

Account Debtor:                      (as identified in Guaranteed Contract)

Shipment Date:                     

For the first Request for Advance under a Guaranteed Contract, attached hereto
as Exhibit A is a true copy of the executed Guaranteed Contract for which the
Advance(s) is/are requested and for each subsequent Request for Advance under
the applicable Guaranteed Contract, attached as Exhibit A is the name of the
parties to the contract, the date of the contract and any amendments to the
contract which have not been previously delivered to the Bank.

Attached hereto as Schedule A is a detailed list of each Advance requested under
the above referenced Guaranteed Contract, including date of Advance, and amount
(with currency identified).

 

A.

  

Material Costs:

  

US$             [attach invoices/receipts]

     

C$             [attach invoices/receipts]

B.

  

Labour Costs:

  

C$             [attach payable report showing payroll debits

     

for period of determination or receipts as applicable]

C.

  

Total (A+B)

  

C/US$             [convert all totals to the currency of the advance being
requested]

D.

  

90% of Total:

  

$            

Amount (from D):

  

C$            

  

(If a Canadian Prime-based Advance)

  

US$            

  

(If a US Prime-based Advance)

Advance Date:             , 20    .

The undersigned represents, warrants and certifies that no Default, or any
condition or event which, with the giving of notice or the running of time, or
both, would constitute a Default, has occurred and is continuing under the Note,
and none will exist upon the making of the Advance requested hereunder. The
undersigned further certifies that upon advancing the sum requested hereunder,
the aggregate principal amount outstanding under the Note will not exceed the
face amount thereof. If the amount advanced to the undersigned under the Note
shall at any time exceed the face amount thereof, the undersigned will
immediately pay such excess amount, without any necessity of notice or demand.

The undersigned hereby authorizes Bank to disburse the proceeds of the Advance
being requested by this Request for Advance by crediting the account of the
undersigned with Bank separately designated by the undersigned or as the
undersigned may otherwise direct.

Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Note.

Dated this      day of             ,     .



--------------------------------------------------------------------------------

MANITEX LIFTKING, ULC

By:

 

 

Its:

 

 